
	
		II
		112th CONGRESS
		1st Session
		S. 126
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		
			February 3, 2011
			Committee discharged; referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To reduce the amount of financial assistance provided to
		  the Government of Mexico in response to the illegal border crossings from
		  Mexico into the United States, which serve to dissipate the political
		  discontent with the higher unemployment rate within Mexico.
	
	
		1.Border crossing
			 accountability
			(a)Estimation of
			 annual illegal border crossingsNot later than 30 days after the
			 end of each fiscal year, the Secretary of State, in consultation with the
			 Secretary of Homeland Security, shall estimate the number of illegal border
			 crossings that occurred during such fiscal year along the southern land border
			 of the United States.
			(b)Reduction of
			 foreign assistance
				(1)In
			 generalExcept as provided under paragraph (2), the Secretary of
			 State, shall proportionately reduce the amount of financial assistance provided
			 to the Government of Mexico for each fiscal year by a total of $1,000 for each
			 illegal border crossing from Mexico to the United States during the previous
			 fiscal year.
				(2)ExceptionNotwithstanding
			 paragraph (1), the Secretary of State may decide not to reduce the amounts
			 appropriated for the Government of Mexico from the International Military
			 Education and Training Fund, the International Narcotics Control and Law
			 Enforcement Fund, and the fund to carry out nonproliferation, anti-terrorism,
			 demining, and related programs and activities.
				
